      Case 2:19-cv-01738-KJM-DB Document 45 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY W. KESSLER,                                 No. 2:19-cv-01738 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    ALEXANDER IEROKORMOS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On September 3, 2021, defendants filed a stipulation signed by both the

19   plaintiff and counsel for the defendants. (ECF No. 44.) The stipulation states that the parties

20   agree to the California Department of Corrections and Rehabilitation (“CDCR”) being substituted

21   as a defendant party to this action in place of defendants Glen Sturges, John Maciel, Matthew

22   Pereyda, Chris Connolly, and Monica Mathenge. (Id. at 2.) It also states that CDCR subjects

23   itself to the jurisdiction of the court. (Id.) The parties make this request because the present

24   defendants acted on behalf of CDCR. (Id. at 1.) Additionally, CDCR and plaintiff “have reached

25   a settlement agreement that will terminate this litigation.” (Id.) The court will grant parties’

26   request that CDCR be substituted as the defendant in case.

27   ////

28   ////
                                                         1
      Case 2:19-cv-01738-KJM-DB Document 45 Filed 09/09/21 Page 2 of 2


 1             Accordingly, IT IS ORDERED that the Clerk of the Court shall add California
 2   Department of Corrections and Rehabilitation as a defendant to this action in place of defendants
 3   Glen Sturges, John Maciel, Matthew Pereyda, Chris Connolly, and Monica Mathenge.
 4   Dated: September 8, 2021
 5

 6

 7

 8

 9

10

11

12
     DB:14
13   DB/DB Prisoner Inbox/Civil Rights/R/kess1738.stipdef

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
